Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Reasons For Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a maximum frequency limitation circuit to provide an output corresponding to a maximum switching frequency for the switching circuit; an AND circuit coupled to the maximum frequency limitation circuit and the comparison circuit to provide the output signal from the comparison circuit if a switching frequency of the switching circuit is not higher than the maximum switching frequency specified by the maximum frequency limitation circuit; a delay circuit coupled to receive the output signal from the AND circuit and to output the output signal which is delayed; … the oscillation circuit receives the restart signal, which is activated when the bottom point is not detected during a prescribed period of time corresponding to the predetermined time, and when the restart signal is activated, raises the potential of the ramp signal, regardless of the output signal of the delay circuit and the control signal output from the control signal generation circuit.”.	Regarding claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a maximum frequency limitation circuit to provide an output corresponding to a maximum switching frequency for the switching circuit; an AND circuit coupled to the maximum frequency limitation circuit and the comparison circuit to provide the output signal from the comparison circuit if a switching frequency of the switching circuit is not higher than the maximum switching frequency specified by the maximum frequency limitation circuit; a delay circuit coupled to receive the output signal from the AND circuit and to output the output signal which is delayed;… the oscillation circuit receives the restart signal, which is activated when the bottom point is not detected during a prescribed period of time corresponding to the predetermined time, and when the restart signal is activated, raises the potential of the ramp signal, regardless of the output signal from the delay circuit and the control signal output from the control signal generation circuit.”.	Regarding claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a maximum frequency limitation circuit to provide an output corresponding to a maximum switching frequency for the switching circuit; an AND circuit coupled to the maximum frequency limitation circuit and the comparison circuit to provide the output signal from the comparison circuit if a switching frequency of the switching circuit is not higher than the maximum switching frequency specified by the maximum frequency limitation circuit; a delay circuit coupled to receive the output signal from the AND circuit and to output the output signal which is delayed;… the oscillation circuit receives the restart signal, which is activated when the bottom point is not detected during a prescribed period of time corresponding to the predetermined time, and when the restart signal is activated, raises the potential of the ramp signal, regardless of the output signal of the delay circuit and the control signal output from the control signal generation circuit.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Terasawa (Chinese Patent Application Publication CN 106655751 A) discloses a power factor correcting circuit with a highest frequency limiting circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/



/KYLE J MOODY/Primary Examiner, Art Unit 2838